DETAILED ACTION
Priority
Applicant claims benefit under 35 U.S.C. § 119(e) to provisional application 62/276,582, filed on 08 January 2016. The instant application was filed on 31 January 2019, more than 12 months after the date on which the provisional application was filed. The instant application is therefore not entitled to the benefit of the filing date of earlier filed provisional application 62/276,582.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to abstract ideas without significantly more, as set forth below. 
The following analysis is performed as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance.
Step 1
Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1-6 are directed to a method.
Claims 7-17 are directed to an apparatus.
Each of claims 1-17 are directed to one of the four statutory categories of subject matter.
Step 2A, Prong One
Step 2A, Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
The examiner has identified the following judicial exceptions in the claims:
Claim 1 recites:
receiving sensor data from one or more chemical sensors;
extracting one or more features from the sensor data;
selecting a group of selected features from among the one or more features;
classifying the group of selected features using one or more models; and
providing an indication of the airborne chemical compounds based on the classifying.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper. Thus, claim 1 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claims 2-6 each recite at least all of the judicial exceptions of claim 1, and therefore, claims 2-6 also recite limitations that fall into the mathematical concept and mental process group of abstract ideas.
Claim 7 recites:
receiving sensor data from one or more chemical sensors for detecting one or more airborne chemical compounds;
extracting one or more features from the sensor data;
selecting a group of selected features from among the one or more features;
classifying the group of selected features using one or more models; and
providing an indication of sensed material based on the classifying.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components. Thus, 
Claims 8-12 each recite at least all of the judicial exceptions of claim 7, and therefore, claims 8-12 also recite limitations that fall into the mathematical concepts and mental process group of abstract ideas.
Claim 13 recites:
receiving sensor data from one or more chemical sensors for detecting one or more airborne chemical compounds;
extracting one or more features from the sensor data;
selecting a group of selected features from among the one or more features;
classifying the group of selected features using one or more models; and
providing an indication of the one or more airborne chemical compounds based on the classifying.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components. Thus, claim 13 recites limitations that fall into the mathematical concept and mental process group of abstract ideas.
Claims 14-17 each recite at least all of the judicial exceptions of claim 13, and therefore, claims 14-17 also recite limitations that fall into the mathematical concept and mental process group of abstract ideas.
Step 2A, Prong Two
Step 2A, Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claim 1 recites no additional elements. None of claims 2-6 recite additional elements. Therefore, claims 1-6 lack any additional elements that could integrate the abstract ideas into a practical application, and claims 1-6 are directed to the abstract ideas.
Claim 7 recites the additional elements of:
a computer readable medium, and a processor configured to do computer things based on the instructions of the computer program.
The processor and computer readable medium product are recited at a high level of generality, i.e., as a computer performing generic functions of processing and storing data. This computer is recited so generically, that it represents nothing more than mere instructions to apply the judicial exceptions on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional elements of a processor and computer readable medium do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Whether viewed separately or in combination, the additional elements of claim 7 fail to integrate the recited judicial exception into a practical application.
Claim 7 is therefore directed to the judicial exception of abstract ideas.
Claims 8-12 each contain all of the limitations of claim 7, including the judicial exceptions of claim 7, and the additional elements of claim 7 that fail to integrate the abstract idea into a practical application. None of claims 8-12 recite additional elements beyond those recited in claim 7 that would integrate the judicial exceptions into a practical application, and therefore claims 8-12 are also directed to the judicial exception of abstract ideas.
Claim 13 recites the additional elements of:
a processor configured to do computer things, and a computer readable medium

Whether viewed separately or in combination, the additional elements of claim 13 fail to integrate the recited judicial exception into a practical application.
Claim 13 is therefore directed to the judicial exception of abstract ideas.
Claims 14-17 each contain all of the limitations of claim 13, including the judicial exceptions of claim 13, and the additional elements of claim 13 that fail to integrate the abstract idea into a practical application. None of claims 14-17 recite additional elements beyond those recited in claim 13 that would integrate the judicial exceptions into a practical application, and therefore claims 14-17 are also directed to the judicial exception of abstract ideas.
Step 2B
Step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?
Regarding claim 1, as discussed with respect to Step 2A Prong Two, the claim does not recite any additional elements. Therefore, there are no additional elements to make the claim Claims 2-6 also fail to recite any additional elements, and are similarly ineligible.
Regarding claim 7, as discussed with respect to Step 2A Prong Two, the additional elements of the computer and computer readable medium in the various claims amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Therefore, claim 7 is ineligible.
Claims 8-12 are similarly ineligible, because none of claims 8-12 recite any additional elements that, whether considered alone or in combination with other additional elements, make the claims amount to significantly more than the judicial exceptions, and thereby fail to provide an inventive concept.
Regarding claim 13, as discussed with respect to Step 2A Prong Two, the additional elements of the computer and computer readable medium in the various claims amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Therefore, claim 13 is ineligible.
Claims 14-17 are similarly ineligible, because none of claims 14-17 recite any additional elements that, whether considered alone or in combination with other additional elements, make 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schleif et al., “Odor recognition in robotics applications by discriminative time-series modeling,” (hereinafter Schleif).
Regarding claim 1, Schleif teaches a method for detecting the presence of one or more airborne chemical compounds, comprising:
receiving sensor data from one or more chemical sensors (“an array of metal oxide semiconductor (MOX) gas sensors,” p. 213, col. 1);
extracting one or more features from the sensor data; selecting a group of selected features from among the one or more features (“a supervised relevance weighting scheme which singles out relevant features in a wrapper approach based on hidden Markov models,” p. 209, col. 1; “provides an advanced time-series clustering using a constrained hidden Markov model,” p. 209, col. 2);

providing an indication of the airborne chemical compounds based on the classifying (“measuring the volatiles’ concentration,” p. 208, col. 1).
Regarding claim 2, Schleif teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Schleif also teaches wherein the extracting includes extracting a portion of time series data from the sensor data (“provides an advanced time-series clustering using a constrained hidden Markov model,” p. 209, col. 2).
Regarding claim 3, Schleif teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Schleif also teaches wherein selecting the group of selected features includes performing one selection technique to determine one significant feature, wherein the selected feature includes the one significant feature (“a supervised relevance weighting scheme which singles out relevant features in a wrapper approach based on hidden Markov models,” p. 209, col. 1; “provides an advanced time-series clustering using a constrained hidden Markov model,” p. 209, col. 2).
Regarding claim 4, Schleif teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Schleif also teaches wherein the classifying includes performing ensemble classification (“approaches based on ensembles of classifiers have been reported to improve the classification accuracy”; “a SVM based ensemble of classifiers is used to sole the gas discrimination problem,” p. 208, col. 2).
Regarding claim 5, Schleif teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Schleif also teaches wherein the selecting includes performing a heterogeneous 
Regarding claim 6, Schleif teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Schleif also teaches identifying the concentration of one or more of the airborne chemical compounds in air (“measuring the volatiles’ concentration,” p. 208, col. 1).
Regarding claim 7, Schleif teaches a non-transitory computer readable medium having instructions stored therein that, when executed by one or more processors, cause the one or more processors to perform a method (PC, which inherently includes a processor and a computer readable medium storing both instructions for the processor and data, Fig. 3) comprising:
receiving sensor data from one or more chemical sensors (“an array of metal oxide semiconductor (MOX) gas sensors,” p. 213, col. 1);
extracting one or more features from the sensor data; selecting a group of selected features from among the one or more features (“a supervised relevance weighting scheme which singles out relevant features in a wrapper approach based on hidden Markov models,” p. 209, col. 1; “provides an advanced time-series clustering using a constrained hidden Markov model,” p. 209, col. 2);
classifying the group of selected features using one or more models (“the output of the array is then processed with a pattern recognition algorithm to find out which substance the e-nose is exposed to,” p. 213, col. 2); and
providing an indication of the airborne chemical compounds based on the classifying (“measuring the volatiles’ concentration,” p. 208, col. 1).
Regarding claim 8, Schleif teaches the invention of claim 7, as set forth in the rejection of claim 7 above. Schleif also teaches wherein the extracting includes extracting a portion of time series data from the sensor data (“provides an advanced time-series clustering using a constrained hidden Markov model,” p. 209, col. 2).
Regarding claim 9, Schleif teaches the invention of claim 7, as set forth in the rejection of claim 7 above. Schleif also teaches wherein selecting the group of selected features includes performing one selection technique to determine one significant feature, wherein the selected feature includes the one significant feature (“a supervised relevance weighting scheme which singles out relevant features in a wrapper approach based on hidden Markov models,” p. 209, col. 1; “provides an advanced time-series clustering using a constrained hidden Markov model,” p. 209, col. 2).
Regarding claim 10, Schleif teaches the invention of claim 7, as set forth in the rejection of claim 7 above. Schleif also teaches wherein the classifying includes performing ensemble classification (“approaches based on ensembles of classifiers have been reported to improve the classification accuracy”; “a SVM based ensemble of classifiers is used to sole the gas discrimination problem,” p. 208, col. 2).
Regarding claim 11
Regarding claim 12, Schleif teaches the invention of claim 7, as set forth in the rejection of claim 7 above. Schleif also teaches wherein the sensed material includes one or more gases and their respective concentrations (“exposing the e-nose to gas pulses of four different analytes,” p. 214, col. 2 – each of those analytes is a material that has a concentration).
Regarding claim 13, Schleif teaches a system comprising:
one or more processors coupled to a non-transitory computer readable medium having stored thereon software instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (PC, which inherently includes a processor and a computer readable medium storing both instructions for the processor and data, Fig. 3) including:
receiving sensor data from one or more chemical sensors (“an array of metal oxide semiconductor (MOX) gas sensors,” p. 213, col. 1);
extracting one or more features from the sensor data; selecting a group of selected features from among the one or more features (“a supervised relevance weighting scheme which singles out relevant features in a wrapper approach based on hidden Markov models,” p. 209, col. 1; “provides an advanced time-series clustering using a constrained hidden Markov model,” p. 209, col. 2);
classifying the group of selected features using one or more models (“the output of the array is then processed with a pattern recognition algorithm to find out which substance the e-nose is exposed to,” p. 213, col. 2); and
providing an indication of the airborne chemical compounds based on the classifying (“measuring the volatiles’ concentration,” p. 208, col. 1).
Regarding claim 14, Schleif teaches the invention of claim 13, as set forth in the rejection of claim 13 above. Schleif also teaches wherein the extracting includes extracting a portion of time 
Regarding claim 15, Schleif teaches the invention of claim 13, as set forth in the rejection of claim 13 above. Schleif also teaches wherein selecting the group of selected features includes performing one selection technique to determine one significant feature, wherein the selected feature includes the one significant feature (“a supervised relevance weighting scheme which singles out relevant features in a wrapper approach based on hidden Markov models,” p. 209, col. 1; “provides an advanced time-series clustering using a constrained hidden Markov model,” p. 209, col. 2).
Regarding claim 16, Schleif teaches the invention of claim 13, as set forth in the rejection of claim 13 above. Schleif also teaches wherein the classifying includes performing ensemble classification (“approaches based on ensembles of classifiers have been reported to improve the classification accuracy”; “a SVM based ensemble of classifiers is used to sole the gas discrimination problem,” p. 208, col. 2).
Regarding claim 17, Schleif teaches the invention of claim 13, as set forth in the rejection of claim 13 above. Schleif also teaches wherein the selecting includes performing a heterogeneous feature selection technique including wrapping (“a supervised relevance weighting scheme which singles out relevant features in a wrapper approach based on hidden Markov models,” p. 209, col. 1; “provides an advanced time-series clustering using a constrained hidden Markov model,” p. 209, col. 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Angell et al., US Patent Publication 2010/0131206 A1, discloses an electronic nose comprising multiple sensors (302, Fig. 3) and a computer system (300, Fig. 3) that analyzes the data and generates olfactory cohorts (Step 706, Fig. 7), but lacks the particular features of the disclosed invention in the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
AU 2853
30 September 2021

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853